NO. 12-18-00233-CV
                                 IN THE COURT OF APPEALS
                  TWELFTH COURT OF APPEALS DISTRICT
                                               TYLER, TEXAS


 IN RE:                                                        §

 ROBERT ROBINSON,                                              §        ORIGINAL PROCEEDING

 RELATOR                                                       §

                                           MEMORANDUM OPINION
                                               PER CURIAM
         Robert Robinson, acting pro se, filed this original proceeding to complain of Respondent’s
failure to conduct a hearing on his motion for traditional and no-evidence summary judgment and
rule on the motion.1 On August 29, 2018, Relator filed a motion to dismiss this proceeding as moot
because Respondent set his motion for a September 25 hearing. Thus, Relator asks this Court to
dismiss his petition as moot. Because Relator has obtained the relief sought in his petition for writ
of mandamus, we grant Relator’s motion to dismiss and we dismiss Relator’s petition for writ of
mandamus as moot.2
Opinion delivered September 5, 2018.
Panel consisted of Hoyle, J., and Neeley, J.
Worthen, C.J., not participating.
                                                      (PUBLISH)



         1
         Respondent is the Honorable Floyd T. Getz, Judge of the County Court at Law No. 3 in Smith County,
Texas. The Real Party in Interest is Savvy Ventures, LLC.
         2
            We also note that Relator’s petition challenges Respondent’s failure to afford forty-five days’ notice of the
trial setting in accordance with Texas Rule of Civil Procedure 245. However, Relator was not entitled to forty-five
days’ notice because Rule 245 does not apply. Rather, this case involves a forcible detainer suit to which Rule 510.12
applies. See Richardson-Wiggins v. 4H4R Properties Two, L.L.C., No. 02-15-00158-CV, 2016 WL 552016, at *4
(Tex. App.—Fort Worth Feb. 11, 2016, no pet.) (mem. op.). Rule 510.12 provides that “[a]n eviction case appealed
to county court will be subject to trial at any time after the expiration of 8 days after the date the transcript is filed in
the county court.” TEX. R. CIV. P. 510.12. Relator’s appendix indicates that the county clerk received Relator’s
paperwork on June 4, 2018 and, on August 6, Respondent notified Relator that the case was set for an August 23
bench trial. Thus, the notice complied with Rule 510.12.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                         SEPTEMBER 5, 2018

                                        NO. 12-18-00233-CV

                                       ROBERT ROBINSON,
                                            Relator
                                              V.

                                      HON. FLOYD T. GETZ,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Robert
Robinson; who is the relator in Cause No. 68318-B, pending on the docket of the County Court at
Law No. 3 of Smith County, Texas. Said petition for writ of mandamus having been filed herein
on August 27, 2018, and the same having been duly considered, because it is the opinion of this
Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED
that the said petition for writ of mandamus be, and the same is, hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Hoyle, J. and Neeley, J.
                   Worthen, C.J., not participating.